Citation Nr: 1810881	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  09-01 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability, claimed as secondary to service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1991 to June 1997.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded the case in June 2014 and August 2017 for further evidentiary development and adjudication.  The matter has returned to the Board for appellate consideration.  

The Board finds that additional remand is required to the Agency of Original Jurisdiction (AOJ), as the medical opinion from the VA examiner requires clarification.  Accordingly, the Board REMANDS this case for further evidentiary development and adjudication.


REMAND

Unfortunately, an additional remand is required regarding the Veteran's claim for right knee disability, to include as secondary to service-connected left knee disability. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration. 

A review of the records shows that the Veteran had bilateral knee pain throughout his military service.  In the October 1990 entrance examination, the Veteran was noted to have scars and lesions on his bilateral knees, but otherwise his lower extremities were normal.  In April 1991, the Veteran had knee pain without trauma.  The Veteran reported that after running he would have recurrent knee pain.  In July 1991, the Veteran was diagnosed with bilateral mild mechanical knee pain. In June 1996, the Veteran sustained an injury to his left knee in a jet ski accident.  In April 1997, the Veteran complained of bilateral knee pain.  The Veteran was noted to have bilateral knee pain in which the Veteran received three weeks of treatment.  In June 1997, on examination, the Veteran's right knee had a range of motion to 120 degrees.  However, despite these findings, in the Veteran's April 1997 separation examination the Veteran was noted to have normal lower extremities.  

The Veteran was afforded VA examinations in February 2007, December 2008, April 2012 and July 2015.  In the February 2007 and December 2008 examination, the examiner acknowledged that the Veteran had right knee pain in service.  In the April 2012 VA examination, the examiner noted that the Veteran injured both of his knees in basic training.  In the July 2015 VA examination, the examiner noted that the Veteran had iliotibial band tendonitis with right lateral knee pain during the Veteran's military service.  In the March 2017 addendum opinion, the same examiner from the July 2015 VA examination opined that the Veteran's right knee condition was less likely than not proximately due to or the result of his service connected left knee disability.  Then, in a September 2017 addendum opinion, the same examiner opined that the Veteran's right knee disability clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner stated that the Veteran injured his right knee in 2006 from running.  However, this same examiner stated in the July 2015 VA examination that the Veteran injured his right knee during the Veteran's military service.   

The Board finds that the September 2017 addendum opinion is inconsistent with the record, and thus requires further clarification. As noted above, a review of the records does not show a preexisting right knee disability.  Even the examiner in her July 2015 VA examination stated that the Veteran sustained a right knee injury during the Veteran's military service. As such, the Board finds that further clarification is required before the claim can be adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from a different examiner than the one who provided the September 2017 addendum opinion. The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

Thereafter, the reviewer must provide a diagnosis for the Veteran's current right knee disability and determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's right knee disability had its onset in service or is otherwise related to service. 

Further, the examiner must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's right knee disability is proximately due to or aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected left knee disability.

If aggravation is found, identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to the service-connected left knee disability.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. Thereafter, readjudicate the issue of entitlement to service connection for right knee disability, to include as secondary to a service-connected left knee disability. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






